DETAILED ACTION
This communication is responsive to the Response after Ex parte Quayle Action filed October 18, 2021.  Claims 1-19 are currently pending.
All currently pending claims are ALLOWED.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 7, 201 was filed after the mailing date of the Office Action on June 18, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-19 are allowed over the closest prior art reference, Kawakita et al. (JP 2006-199975).  Kawakita teaches a process for forming a solid catalyst component comprising titanium, magnesium, halogen, and an internal electron donor.  (See June 18 Office Action at paragraph 12 for further description of Kawakita’s teachings.)
However, Kawakita does not teach or fairly suggest the claimed solid catalyst component.  In particular, Kawakita does not teach a process that would necessarily lead to the formation of the claimed catalyst component.  As Applicant points out in its August 20, 2021 Remarks at pp. 6-7, the inventive ranges of time and temperature for contacting the magnesium and titanium compounds are critical to produce a solid catalyst component with the recited bimodal pore volumes.  Although Kawakita teaches broad ranges that encompass the critical ranges, there is no teaching or suggestion that would lead a person of ordinary skill to select those particular narrower ranges without impermissible hindsight.  As such, the present claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S BRANCH whose telephone number is (571)270-3539. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHERINE S. BRANCH
Primary Examiner
Art Unit 1763



/CATHERINE S BRANCH/Primary Examiner, Art Unit 1763